          Case 1:20-cv-00545-RC Document 22 Filed 09/01/21 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
VLADIMIR KARA-MURZA,                           )
                                               )
       Plaintiff,                              )
                                               )
               v.                              )       Civil Action No. 20-0545 (RC)
                                               )
DEPARTMENT OF JUSTICE,                         )
                                               )
       Defendant.                              )
                                               )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of August 3, 2021, Plaintiff Vladimir Kara-Murza

and Defendant United States Department of Justice respectfully submit this Joint Status Report in

this Freedom of Information Act (“FOIA”) case. This case involves Plaintiff’s July 2018 FOIA

request to the Federal Bureau of Investigation seeking records regarding Plaintiff, between May

2015 and July 2018. See ECF No. 1 ¶ 18.

       On July 1, 2021, Defendants provided Plaintiff with a draft Vaughn Index. Plaintiff is

reviewing the Vaughn Index and the parties are conferring to assess whether any remaining

issues can be resolved without the intervention of the Court. To permit the parties to continue

their discussions, the parties jointly propose that they file another status report on or before

October 1, 2021.

Dated: September 1, 2021                     Respectfully submitted,

                                              /s/ Andrew E. Siegel
                                             Stephen G. Rademaker, DC Bar # 386922
                                             Andrew E. Siegel, DC Bar # 1029365
                                             Samuel R. Howe (admitted pro hac vice)
                                             COVINGTON & BURLING LLP
                                             One CityCenter
                                             850 Tenth Street, N.W.
                                             Washington, DC 20001-4956
                                             Telephone: (202) 662-6000
                                             srademaker@cov.com
                                             asiegel@cov.com
Case 1:20-cv-00545-RC Document 22 Filed 09/01/21 Page 2 of 2



                         showe@cov.com

                         Counsel for Plaintiff

                         CHANNING D. PHILLIPS
                         D.C. Bar No. 415793
                         United States Attorney

                         BRIAN P. HUDAK
                         Acting Chief, Civil Division

                         By: /s/ Thomas W. Duffey
                         THOMAS W. DUFFEY
                         Assistant United States Attorney
                         Civil Division
                         U.S. Attorney’s Office, District of Columbia
                         555 4th Street, N.W.
                         Washington, D.C. 20530
                         Telephone: (202) 252-2510
                         thomas.duffey@usdoj.gov

                         Counsel for Defendant




                             2
